DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8, 9, 14, 17 and 18 are objected to because of the following informalities:  
Claims 5, 8, 9, 14, 17 and 18 are claiming “and/or.” Applicant is requested to change this to either “and” OR “or” in an effort to remove the ambiguity from the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 is claiming, “the total number of the plurality of smart tags issued together is being equal to the addition of the total pieces of the plurality of luggage belonging to the passenger” however, claim 1 has already established “finding a count of the detected smart tags in a specific scan time as less than the count of the total number of the smart tags issued together…” Therefore, claim 2 is improperly changing the subject matter established by claim 1, and rendering claim 2 indefinite and making it unclear for the Examiner to determine “the subject matter which the inventor or a joint inventor regards as the invention.” Dependent claims cannot change the logic established in the preceding independent claim.  Claim 11 is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pugliese (US 6,044,353 A) and further in view of Yano (US 2013/0285806 A1).

Consider claim 1, Pugliese teaches, a method for prevention of luggage delivery discrepancy, (Pugliese teaches, “the present invention to provide an automatic baggage check-in system and method which allows a passenger to check-in his or her own baggage without the assistance of airline personnel… to provide a security system and method for controlling the claiming of baggage by passengers to prevent errors in the claiming of baggage and the theft of bags in such a way as to not inconvenience or delay the departure of the passengers from the airline terminal. See col. 3 lines 40-50) the method comprising: 

With respect to, associating a unique identity of each of smart tags issued together with a unique passenger identifier of a passenger by a smart tag system server (central computer 10/230), (Pugliese teaches, “the airline may provide to a passenger, such as a frequent flier, with a number of baggage I.D. tags, in the form of a portable RF contactless smart card tag, to be used on each piece of baggage to be checked. Each of these tags may have recorded therein the passenger I.D. number and a unique number representing one of a number of bag numbers permanently assigned to the passenger.” See col. 4 lines 54-60. Pugliese teaches, “the central computer records will store for each passenger information indicating the number of pieces of baggage checked for a particular flight and a bar code number for each piece of baggage so that the baggage may be easily traced in the event that any bag is accidentally misdirected.” See col. 2 lines 37-41. Pugliese teaches, “central reservation system 230 of an airline includes a central computer 10 for controlling all operations within the reservation system, a main storage 66 for storing data used by the central computer 10, and transmitter/receiver 64 connected to antenna 64a for transmission and receipt of data by the central computer.” See col. 10 lines 20-25) 
(Pugliese teaches, “the terminal computer 212 will then display on the display panel 111 a message requesting the passenger to input an indication of the number of bags to be checked (step S5). Using the keyboard 110, the passenger will then input a number corresponding to the number of bags which he wishes to check at that time, and the system will wait at step S6 until such indication is received. If the passenger requests more tags or labels than permitted, a message to this effect will be displayed on the display screen 111. When the passenger has inputted a number corresponding to the number of bags to be checked, the terminal computer 212 will store this number in the passenger record now stored in the terminal memory 214 and will proceed to print out and dispense a corresponding number of baggage labels for use by the passenger to place on each bag to be checked.” See col. 11 lines 49-64)

With respect to, the pieces of luggage belonging to the passenger as registered through a graphical user interface (i.e. display panel 111), on a client device, (baggage check-in machine 15) provided by the smart tag system server (Pugliese teaches, “the terminal computer 212 will then display on the display panel 111 a message requesting the passenger to input an indication of the number of bags to be checked (step S5). Using the keyboard 110, the passenger will then input a number corresponding to the number of bags which he wishes to check at that time” See col. 11 lines 49-54. Pugliese teaches, “the display screen 111 may be a touch screen, making it possible to eliminate or reduce the size of the keyboard 110.” See col. 9 lines 6-9); 

With respect to, configuring the smart tag system server to determine a count of the total number of the plurality of smart tags issued together from the unique identity of any of the smart tags or from the unique passenger identifier, Pugliese teaches, “step S9, it is determined whether all bags have been checked by comparing the original number inputted by the passenger with the current count generated by the conveyor controller 125. As each bag passes the photocell 124, the count will be incremented, and the current count will be displayed at step S10 on the display panel 111 for viewing by the passenger.” See col. 12 lines 24-30. 

With respect to, transmitting a scan data comprising the unique identity of the smart tags to the smart tag system server on detecting the smart tags during scanning of an exit space by tag scanners of an exit control system communicably connected to the smart tag system server, Pugliese teaches, “[o]nce all bags have been scanned and a match detected in step S26, the gate 67 is opened in the case of the express exit 60, or a positive indicator 65 is activated, such as a green light, in the exit 61, at step S27, indicating to the airline personnel that the passenger is permitted to leave with the bags he or she is carrying.” See col. 14 lines 19-24. Pugliese teaches, “[a]fter identifying and removing all of his or her bags from the carousel conveyor, the passenger will proceed to a baggage exit, where verification of the passenger and the bags will be performed. For this purpose, a controlled turnstile has a card reader in  See col. 5 lines 1-10.

With respect to, generating an exit control instruction by the smart tag system server on finding a count of the detected smart tags in a specific scan time as less than the count of the total number of the smart tags issued together determined from the unique identity of any of the detected smart tags included in the scan data, Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18. Pugliese does not explicitly teaches “generating an exit control instruction by the smart tag system server on finding a count of the detected smart tags in a specific scan time as less than the count of the total number of the smart tags issued together” nonetheless, in an analogous art, Yano teaches, “providing a travel situation detection system that improves a service provided during or after travelling of a person or object, such improvement as reducing the delay in traveling and letting a parson who is planning to meet the traveler know the situation of the traveler so as to improve a waiting situation, by detecting a travel situation of the person or the object in a transportation facility and notifies the situation.” See ¶ 0010. “FIG. 10 is a flowchart illustrating a procedure of additional processing executed by the travel situation detection apparatus 1 at an arrival place. For example, at the exit of baggage claim, a worker or the check machine 21 requests the traveler to submit the ID of baggage.” See ¶ 0106. Yano teaches, “[i]f the ID of baggage is not read at step S701 (S701: NO), the CPU 11 determines whether or not the ID of baggage associated with the traveler's ID read at the check machine 21 is recorded at the traveler data stored in the storage unit 14 (S705). If the ID of baggage is recorded (S705: YES), the processing of notifying the traveler and worker that a failure in baggage pickup occurred (S706). At step S706, the CPU 11 makes the output unit of the check machine 21 output a message such as ‘You forget to pick up your baggage.’ Moreover, the CPU 11 transmits the information related to the result of determination to another check machine 21 used by a worker or the terminal device 22 associated, at the error notification address data, with the check machine 21 that made the determination.” See ¶ 0108.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Pugliese and notify the user in case the reader fails to read of the baggage as the user exit the baggage control area, therefore, providing extra layer of security and a peace of mind for the travelers. 


Yano teaches, “If the check machine 21 has read the ID of baggage (S701: YES), the CPU 11 determines whether or not the baggage correctly belongs to the traveler (S702). At step S702, the CPU 11 determines whether or not the ID of the read baggage is associated with the traveler's ID recorded at the traveler data stored in the storage unit 14. If the ID of baggage is associated with the traveler's ID, the baggage belongs to the traveler” See ¶ 0106.

Consider claim 3, the method as in claim 1, wherein one of the plurality of smart tags is attached to each of the plurality of luggage, Pugliese teaches, “[t]he automatic baggage check-in machine 15 also includes a central conveyor on which the bags are placed by the passenger after the baggage labels have been affixed thereto…” See col. 6 lines 59-62.

Consider claim 4, The method as in claim 1, wherein one of the plurality of smart tags is attached to the passenger, Pugliese teaches, “a controlled turnstile has a card reader in which the passenger inserts his or her personal I.D. card. The information read from the card, i.e. the passenger's personal I.D. number, will be sent to the central computer to access the passenger's record, and the baggage claim information stored therein will be sent to the baggage claim terminal.” See col. 5 lines 4-10.

Consider claim 5, The method as in claim 1, wherein the plurality of smart tags are RFID tags, Pugliese teaches, “the airline may provide to a passenger, such as a frequent flier, with a number of baggage I.D. tags, in the form of a portable RF contactless smart card tag, to be used on each piece of baggage to be checked.” See col. 4 lines 54-60.

Pugliese teaches, “the bar code scanner 63, it is possible to employ a detector based on contact-free RF identification technology, i.e. a "speed pass" type system, in which luggage tags provide information which identifies both a unique bag number and the I.D. number of the passenger.” See col. 14 lines 25-30.

Consider claim 6, the method as in claim 1, wherein the exit control instruction includes an instruction to send a notification to a mobile device, Yano teaches, “the travel situation detection apparatus 1 is able to communicate with a mobile terminal device 23 such as a mobile phone. The mobile terminal device 23 is an output device in the present invention. The mobile terminal device 23 is, for example, a mobile phone set owned by an individual. In the travel situation detection apparatus 1, output device information which indicates the mobile terminal device 23, such as an e-mail address, is registered.” See ¶ 0055.

Consider claim 7, the method as in claim 1, wherein the smart tag system server sets the specific scan time in accordance with an information on the total pieces of the Yano teaches, “The reservation information also includes information indicating presence/absence of a person who travels with the traveler (hereinafter also referred to as "companion"), and if there is a companion, it includes an ID of the companion.” See ¶ 0058. Yano teaches, “the CPU 11 determines whether or not the traveler has a travel companion (S708).” See ¶ 0109. Yano teaches, “the CPU 11 performs the processing of notifying the traveler and worker that the companion is not present (S711). At step S711, the CPU 11 makes the output unit of the check machine 21 output a message such as ‘the companion is not present.’” See ¶ 0110. 

Consider claim 8, the method as in claim 1, wherein the exit control system comprising visible alarm and controlled exit, Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18. Yano teaches, “If the ID of baggage is recorded (S705: YES), the processing of notifying the traveler and worker that a failure in baggage pickup occurred (S706). At step S706, the CPU 11 makes the output unit of the check machine 21 output a message such as ‘You forget to pick up your baggage.’” See ¶ 0108. Yano teaches, “The mobile terminal device 23 is an output device in the present invention. The mobile terminal device 23 is, for example, a mobile phone set owned by an individual. In the travel situation detection apparatus 1, output device information which indicates the mobile terminal device 23, such as an e-mail address, is registered” See ¶ 0055. 

Consider claim 9, the method as in claim 9, wherein the exit control instruction makes the exit control system to open or close the one or more controlled exit, Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18.

Consider claim 10, a system for prevention of luggage delivery discrepancy, the system comprising: a plurality of smart tags, each of the plurality of smart tags having a unique identity; an exit control system comprising one or more tag scanners, the one or more tag scanners being configured to scan an exit space to detect one or more of the plurality of smart tags present in the exit space; and a smart tag system server communicably connected to the exit control system, the smart tag system server See rejection of claim 1. 

Consider claim 11, The system as in claim 1, wherein the total number of the plurality of smart tags issued together is being equal to the addition of the total pieces of the plurality of luggage belonging to the passenger and a count of number of the passenger as registered through the graphical user interface, See rejection of claim 2.

Consider claim 12, The system as in claim 10, wherein one of the plurality of smart tags is attached to each of the plurality of luggage, See rejection of claim 3.

See rejection of claim 4.

Consider claim 14, The system as in claim 10, wherein the plurality of smart tags are RFID tags and/or Bluetooth tags, See rejection of claim 5.

Consider claim 15, The system as in claim 10, wherein the exit control instruction includes an instruction to send a notification to a mobile device, See rejection of claim 6.

Consider claim 16, The system as in claim 10, wherein the smart tag system server sets the specific scan time in accordance with an information on the total pieces of the plurality of luggage and a count of a number of the passenger found associated with the one or more detected one or more of the plurality of smart tags, See rejection of claim 7.

Consider claim 17, The system as in claim 10, wherein the exit control system comprising one or more audible and/or visible alarm and/or one or more controlled exit, See rejection of claim 8.

Consider claim 18, The system as in claim 17, wherein the exit control instruction makes the exit control system to raise the audible and/or visible alarm and/or to open or close the one or more controlled exit, See rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683